Title: James Marsh: NY subscription list to aid TJ financially, 1 May 1826, 1 May 1826
From: Marsh, James
To: 

The Subscribers, being desirous of aiding Thomas Jefferson, the Author of the Declaration of American Independence, and late President of the United States, from pecuniary difficulties, attributable in a great degree to his devotion to the public service, do contribute the sums set opposite their respective names, towards that object. Which sums are to be placed at the disposal of the General Committee appointed, for his relief, at the meeting of the citizens of New-York, held at the City Hotel, on the 1st May, 1826.James Marsh$1Elihu Blake1.Wm Reid10Thos W Intley2—Edward Cook$1Samuel Weeks1James Herring1Josh Davies1Richard Grenoch1Charles Wayland1E Townsend & Co2John Bass3J L S Brown$2Alexander Watson1C Bruff1John Tiller1Amaziah N. Wood1Cash1Joseph Hill1John Grey3G B. Aloost1David J. Burger1Cash 1Cash1W. C. Dusenberg1Leonard Bond1.—Lewis Doty1A Ackland1Gilbert Bates1Cash & Co1Thms Patterson1$50.—Leander Merd1J V Coon & W Smith2